                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE MADDOX,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-1384

COMMONWEALTH OF
PENNSYLANIA's DEPARTMENT OF                                                         FILED
CORRECTIONS, et al,
                                                                                    APR 30 2019
     Defendants.
                                                                               8y_KATE BARKMAN, Cat
                                        MEMORANDUM                               ---Dep. Cfedc        >'




TUCKER,J.                                                                   APRIL    '2f/, 2019
       Plaintiff Tyrone Maddox, a prisoner incarcerated at SCI Mahanoy, filed this prose civil

action against Defendants the Pennsylvania Department of Corrections, Correct Care'8olutions

and Geisinger Medical Center. For the following reasons, because it appears that Maddox is

unable to afford to pay the filing fee, the Court will (I) grant him leave to proceed in forma

pauperis, (2) and dismiss the Complaint without prejudice pursuant to 28 U.S.C. §

l 915(e)(2)(B)(ii).

I.     FACTS

        Maddox alleges that he received an operation to repair a hernia during which a hernia

mesh was placed in his body. (ECF No. 2 at 5.) 1 Two months after the surgery, the hernia

reopened causing discomfort, pain, some bowel destruction, and infection around the area of the

mesh. (Id) He alleges the hernia was enlarged, that he went to sick call at the prison, and that

the prison medical service provider, Defendant Correct Care Solutions, placed a binder on the




        1
            The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  1
hernia to hold it in place. (Id at 5, 7.) The mesh was surgically inserted at Defendant Geisinger

Medical Center. (Id. at 5.)


II.     STANDARD OF REVIEW

        As Maddox is proceeding informapauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies,

which requires the Court to dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains "sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Maddox is proceeding prose, the Court construes

his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.    DISCUSSION

        Although Maddox has filed his Complaint using the Court's preprinted form for prisoners

to use to file civil rights claims, the allegations make clear that he intends to sue the Defendants

for medical malpractice. 2 To the extent that his Complaint can be read to assert constitutional

claims based on deliberate indifference to his medical needs, such a claim is not plausible. A

prisoner's§ 1983 claim based on a failure in medical treatment must allege facts indicating that

prison officials were deliberately indifferent to his serious medical needs. See Farmer v.

Brennan, 511 U.S. 825,835 (1994). A prison official is not deliberately indifferent "unless the



        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by
        2

the Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).
Maddox makes no assertion that his constitutional rights were violated by his hernia surgery.
                                                   2
official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference." Id at 837.

       "Where prison officials know of the prisoner's serious medical need, deliberate

indifference will be found where the official ' (I) knows of a prisoner's need for medical

treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on

a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment."' Bearam v. Wigen, 542 F. App'x 91, 92 (3d Cir. 2013) (per curiam) (quoting Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) ); see also Montgomery v. Aparatis Dist. Co., 607 F.

App 'x 184, 187 (3d Cir. 2015) (per curiam) ("Delay or denial of medical care violates the Eighth

Amendment where defendants are deliberately indifferent to a prisoner's serious medical

need."). Allegations of medical malpractice and mere disagreement regarding proper medical

treatment are insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 FJd

218,235 (3d Cir. 2004).

       Maddox's Complaint fails to plausibly allege that the Defendants were deliberately

indifferent to his serious medical needs. His description of the events giving rise to his claims

discloses that he received appropriate medical treatment for his hernia including surgical repair

and follow up treatment for the post-surgical issues he encountered from the implantation of the

mesh. Maddox's allegations constitute only state law claims of medical malpractice or that the

mesh product was defective, neither of which rise to the level of a constitutional violation.

       The only other basis for the Court to exercise jurisdiction over Maddox's state law claims

is pursuant to 28 U.S.C. § 1332(a), which grants a district court jurisdiction over "all civil actions

where the matter in controversy exceeds the sum or value of$75,000, exclusive of interest and



                                                  3
costs, and is between ... citizens of different States." Diversity jurisdiction requires "complete

diversity," which in turn requires that "no plaintiff be a citizen of the same state as any

defendant." Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,419 (3d Cir. 2010).

       An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. llovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011). A corporation is a citizen of the state in which it was incorporated as well as the

state where it has its principal place of business. See 28 U.S.C. § 1332(c)(l). "[T]he citizenship

of partnerships and other unincorporated associations is determined by the citizenship of its

partners or members." Zambelli Fireworks Mfg. Co., 592 F.3d at 420. "The burden of

establishing federal jurisdiction rests with the party asserting its existence." Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citing DaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 342 n.3 (2006)).

        Maddox appears to be a citizen of Pennsylvania as are all the private party Defendants.

Accordingly, complete diversity is lacking, and the Court will dismiss Maddox's state law claims

for lack of jurisdiction without prejudice to Maddox refiling those claims in state court.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant leave to proceed in forma pauperis and

dismiss Maddox's Complaint for failure to state a claim, pursuant to 28 U.S.C. §

l 915(e)(2)(B)(ii). The dismissal is without prejudice to Maddox filing his claims in an

appropriate state court.

                                               BY THE COURT:

                                                  &w;;,~ /1 ),4&e_ L
                                               PETRESE B. TUCKER, J.




                                                  4
